               Case 18-12365-CSS         Doc 18      Filed 10/30/18      Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 7

LINKS OF LONDON, INC.,                                  Case No. 18-12365 (CSS)

                              Debtor.
                                                    Hearing Date: November 20, 2018 at 1:00 p.m. (ET)
                                                    Objection Deadline: November 13, 2018 at 4:00 p.m.
                                                    (ET)

   APPLICATION OF THE CHAPTER 7 TRUSTEE FOR ORDER AUTHORIZING
  RETENTION OF ARCHER & GREINER, P.C. AS COUNSEL TO THE CHAPTER 7
             TRUSTEE NUNC PRO TUNC TO OCTOBER 19, 2018


         David W. Carickhoff, the chapter 7 trustee (the “Trustee”) of the estate of Links of

London, Inc. (the “Debtor”), hereby files this application (the “Application”) pursuant to sections

327(a) and 328 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 2014(a)

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) for entry of an order

authorizing him to retain Archer & Greiner, P.C. (“Archer”) as counsel to the Trustee effective

October 19, 2018. In support hereof, the Trustee relies on the Affidavit of Alan M. Root

attached hereto as Exhibit A (the “Root Affidavit”) and respectfully represents as follows:

                                        JURISDICTION

         1.    This Court has jurisdiction over the Application pursuant to 28 U.S.C. § 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this district

pursuant to 28 U.S.C. §§ 1408 and 1409. The predicates for the relief sought herein are sections

327(a) and 328 of the Bankruptcy Code and Bankruptcy Rule 2014(a).

                                        BACKGROUND

         2.    On October 19, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 7 of the Bankruptcy Code.

                                                1
               Case 18-12365-CSS         Doc 18      Filed 10/30/18    Page 2 of 4



        3.     The Trustee was appointed as chapter 7 trustee of the Debtor’s estate pursuant to

section 701(a) of the Bankruptcy Code.

        4.     The section 341(a) meeting of creditors is scheduled to be held on November 17,

2018.

        5.     The Trustee has decided, subject to this Court’s approval, to retain Archer as the

Trustee’s attorneys in connection with the administration of this chapter 7 case.

                                  RETENTION OF ARCHER

        6.     The Trustee believes that there may be assets of the estate requiring liquidation

and marshalling. In order for the Trustee to properly perform the functions and duties vested in

him by the Bankruptcy Code, it is essential that the Trustee have the expertise and advice of

experienced bankruptcy counsel to render the following services to the Trustee:

               (a)     To take all necessary action to protect and preserve the Debtor’s estate,
                       including the prosecution of actions on the estate’s behalf, the defense of
                       any actions commenced against the estate, the negotiation of disputes in
                       which the Debtor is involved, and the preparation of objections to claims
                       filed against the estate;

               (b)     To marshal and affect an orderly liquidation of the assets of the Debtor’s
                       estate under chapter 7 of the Bankruptcy Code;

               (c)     To prepare on behalf of the Debtor’s estate all necessary motions,
                       applications, answers, orders, reports, and papers in connection with the
                       administration and liquidation of the estate; and

               (d)     To perform all other necessary legal services in connection with this
                       chapter 7 case.

        7.     The Trustee believes that Archer possesses extensive knowledge and expertise in

the areas of law relevant to this case and that Archer is well qualified to represent the Trustee as

counsel in this case and in any related proceedings. Archer is a nationally recognized law firm

with extensive experience and expertise in bankruptcy and reorganization proceedings,




                                                 2
               Case 18-12365-CSS          Doc 18      Filed 10/30/18     Page 3 of 4



particularly with respect to the representation of debtors, creditors’ committees, and chapter 7

trustees.

        8.     Archer maintains a computerized conflict system which contains, inter alia, a

record of all present and former clients, parties against whom or whose interests Archer has or is

representing, other parties involved in or related to matters in which Archer has been or is

involved, and all vendors providing goods and/or services to Archer. The parties searched are

attached to the Root Affidavit as Schedule 1.

        9.     Based upon the conflict search and records, Archer does not represent and does

not hold any interest adverse to the Debtor’s estate or its creditors. The Trustee has been advised

that Archer has no connection with the Debtor, its creditors or other parties in interest in the case,

other than as described in the Root Affidavit filed in conjunction with this Application. Archer

is a large firm with a national and regional practice and may represent or may have represented

certain of the Debtor’s creditors in matters unrelated to this case.

        10.    Because of the extensive legal services that may be necessary in this case, and the

fact that the nature and extent of such services are not entirely known at this time, the Trustee

believes that the employment of Archer as counsel is in the best interests of the Debtor’s estate.

        11.    Archer has agreed to make appropriate applications to this Court for

compensation and reimbursement of expenses in compliance with the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the General Orders of this Court and any Order entered by

this Court in this case modifying the timing and/or procedures applicable to the payment of

interim compensation and reimbursement of expenses. Archer will bill at its normal hourly rates.

The principal attorneys and paralegals designated to represent the Trustee and their current

hourly rates are:




                                                  3
Case 18-12365-CSS   Doc 18   Filed 10/30/18   Page 4 of 4
